Title: To George Washington from Edmund Randolph, 4 January 1794
From: Randolph, Edmund
To: Washington, George


          
            Sir
            Philadelphia January 4. 1794.
          
          I have examined the journal of the proceedings of the Executive in the territory North
            West of the Ohio. It is very little more, than a history of bickerings and discontents,
            which do not require the attention of the President. I shall therefore forbear to send
            it to you, unless you should call for it.
          The laws of that territory are now under transcription, that they may be forwarded to
            Congress. It was for some time doubted, whether they were to be laid before that body,
            without a special order for that purpose. But the doubt is now removed, by a
            conversation with Colo. Sargent. I have the honor, sir, to be
            with the highest respect yr mo. ob. serv.
          
            Edm: Randolph.
          
        